WOODS, Circuit Judge
(concurring). I agree that the motion for a preliminary injunction should have been denied, because, as interpreted by the expert whose affidavit was presented in support of the motion, the patent in suit had not been infringed. I am not convinced that that interpretation was right. There is nothing in the specification or claims which explicitly requires that the meeting ends of the rim of the pulley shall be in contact before the tension of the bolts shall have been brought to bear upon the two parts of the bar. If not forbidden by the prior art, I think it would he fair to read the claims as having reference to a pulley in place upon a shaft ready for use.